FILED
                           NOT FOR PUBLICATION                              JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30088

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00402-RAJ-1

  v.
                                                 MEMORANDUM *
MARK STEVEN ASHMORE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                             Submitted May 11, 2012 **
                                Seattle, Washington

Before: HAWKINS, BYBEE, and BEA, Circuit Judges.

       Defendant Mark Ashmore appeals his convictions for one count of

conspiracy to commit wire fraud under 18 U.S.C. § 1349 and three counts of wire




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fraud under 18 U.S.C. § 1343, arguing that there was insufficient evidence to

support the convictions.

      With regard to the conspiracy count, Ashmore argues that the evidence

presented at trial was insufficient to show a single conspiracy and instead

demonstrated only several disconnected conspiracies, and thus the evidence was

unconstitutionally at variance with the indictment. This is a “recurring” issue,

United States v. Bibbero, 749 F.2d 581, 586 (9th Cir. 1984), and it is well

established that the “government must [have] prove[d] that an overall agreement

existed among the conspirators,” though “[a] formal agreement is not necessary,”

and an “agreement may be inferred from the defendants’ acts pursuant to the

scheme or other circumstantial evidence,” id. at 587. Here, there is evidence that

each of the co-conspirators named in the complaint was involved during the same

time frame; the nature of the conspiracy and the method of operation remained

constant; they discussed the plan with Ashmore, and some even participated as

straw buyers themselves, meaning that they knew the details of the plan and the

goals of the conspiracy; they were each involved in some significant role,

including recruiting straw buyers, procuring financing, and maintaining properties

purchased in the conspiracy; and each of them benefitted or was promised benefits

from the success of the scheme. This evidence is more than sufficient for a


                                          2
reasonable jury to infer that there was one overall agreement among the co-

conspirators. Id.

      Beyond the named co-conspirators, the government also introduced

testimony concerning what Ashmore told another alleged conspirator. The

indictment includes “others known and unknown” as part of the charged

conspiracy. There was evidence that this co-conspirator realized the nature of the

scheme; was aware of Ashmore’s position in the conspiracy and the participation

of other members in the scheme; and communicated with a straw buyer on behalf

of Ashmore, as well as with Ashmore and another co-conspirator. The government

adequately proved this member’s connection to the overall conspiracy. See United

States v. Delgado, 357 F.3d 1061, 1069 (9th Cir. 2004).

      Ashmore also suggests that there was insufficient evidence supporting his

convictions for wire fraud. Because this argument was not coherently developed in

his briefs, any such argument has been abandoned. See Fed. R. App. P.

28(a)(9)(A); United States v. Kimble, 107 F.3d 712, 715 n.2 (9th Cir. 1997). Yet

even if he has pressed such an argument on appeal, it is without merit.

      AFFIRMED.




                                          3